Order, Supreme Court, New York County (Carmen Beauchamp Ciparick, J.), entered on or about June 30, 1993, which, inter alia, awarded petitioner $150,000 in additional legal fees, unanimously affirmed, with costs.
The court properly rejected in part the findings of the Special Referee. The additional attorneys’ fees awarded to petitioner were warranted in light of the considerable work performed by petitioner for the benefit of respondent, who ultimately was awarded an equitable distribution of approximately $2 million (Haskin v Mendler, 184 AD2d 372, 373). Concur—Wallach, J. P., Kupferman, Ross, Nardelli and Williams, JJ.